Exhibit 10.2

 

DEPOMED, INC.

 

MANAGEMENT CONTINUITY AGREEMENT

 

This Management Continuity Agreement (the “Agreement”) is dated as of [month]
[date], [year], by and between [name] (“Employee”) and Depomed, Inc., a
California corporation (the “Company”).  This Agreement is intended to provide
Employee with certain benefits described herein upon the occurrence of specific
events.

 

RECITALS

 

A.            It is expected that another company may from time to time consider
the possibility of acquiring the Company or that a change in control may
otherwise occur, with or without the approval of the Company’s Board of
Directors. The Board of Directors recognizes that such consideration can be a
distraction to Employee and can cause Employee to consider alternative
employment opportunities.  The Board of Directors has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below) of the Company.

 

B.            The Company’s Board of Directors believes it is in the best
interests of the Company and its shareholders to retain Employee and provide
incentives to Employee to continue in the service of the Company.

 

C.            The Board of Directors further believes that it is imperative to
provide Employee with certain benefits upon certain termination of Employee’s
employment in connection with a Change in Control, which benefits are intended
to provide Employee with financial security and provide sufficient income and
encouragement to Employee to remain with the Company, notwithstanding the
possibility of a Change in Control.

 

D.            To accomplish the foregoing objectives, the Board of Directors has
directed the Company, upon execution of this Agreement by Employee, to agree to
the terms provided in this Agreement.

 

Now therefore, in consideration of the mutual promises, covenants and agreements
contained herein, and in consideration of the continuing employment of Employee
by the Company, the parties hereto agree as follows:

 

1.             At-Will Employment.  The Company and Employee acknowledge that
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, and that Employee’s employment with the Company may be
terminated by either party at any time for any or no reason.  If Employee’s
employment terminates for any reason, Employee shall not be entitled to any
payments, benefits, damages, award or compensation other than as provided in

 

--------------------------------------------------------------------------------


 

this Agreement or otherwise agreed to by the Company.  The terms of this
Agreement shall terminate upon the earliest of: (i) the date on which Employee
ceases to be employed as an corporate officer of the Company, other than as a
result of an Involuntary Termination, (ii) the date that all obligations of the
parties hereunder have been satisfied (iii) one (1) year after a Change in
Control or (iv) May 15, 2010 (or, if later in the case of subclause (iv), the
later to occur of (x) the termination of any Pending Change in Control (as
defined below) (the date determined pursuant to this clause (iv) being the “End
Date”) and (y) one year after the completion of any Pending Change in Control). 
A termination of the terms of this Agreement pursuant to the preceding sentence
shall be effective for all purposes, except that such termination shall not
affect the payment or provision of compensation or benefits on account of a
termination of employment occurring prior to the termination of the terms of
this Agreement.  The rights and duties created by this Section 1 are contingent
upon the Employee’s release of claims against the Company (at the time of
termination in a form reasonably satisfactory to the Company) and may not be
modified in any way except by a written agreement executed by an officer of the
Company upon direction from the Board of Directors.

 

2.             Benefits Upon a Change in Control; Termination of Employment.

 

(a)           Treatment of Stock Options Upon a Change in Control.  In the event
that Employee suffers an Involuntary Termination in connection with or within
twelve (12) months following the effective date of a Change in Control, 100% of
Employee’s unvested Company option shares shall become immediately vested on
such termination date.  Each such option shall be exercisable in accordance with
the provisions of the option agreement and plan pursuant to which such option
was granted.

 

(b)           Severance.  In the event that Employee suffers an Involuntary
Termination at any time in connection with or within twelve (12) months
following the effective date of a Change in Control, Employee will be entitled
to receive severance benefits as follows:  (A) severance payments during the
period from the date of Employee’s termination until the date [insert “24
months” if the Employee is the Chief Executive Officer] [insert “18 months” if
the Employee is the Chief Operating Officer] [insert “12 months” if the Employee
is not the Chief Executive Officer or Chief Operating Officer] months after the
effective date of the termination (the “Severance Period”) equal to the base
salary which Employee was receiving immediately prior to the Change in Control,
which payments shall be paid during the Severance Period in accordance with the
Company’s standard payroll practices, (B) a lump sum payment as soon as
practicable after the date of termination of employment [insert “equal to two
times” if the Employee is the Chief Executive Officer] [insert “equal to one and
one-half times” if the Employee is the Chief Operating Officer] [insert “equal
to” if the Employee is not the Chief Executive Officer or Chief Operating
Officer] Employee’s average annual bonus paid for the Company’s fiscal years (up
to three) immediately preceding the Company’s fiscal year in which the
termination occurs and (C) continuation of payment by the Company of its portion
of the health insurance benefits provided to Employee immediately prior to the
Change in Control pursuant to the terms of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) or other applicable law through
the earlier of the end of the Severance Period or the date upon which Employee
is no longer eligible for such COBRA or other benefits under applicable law.  In
addition, Employee will receive payment(s) for all salary, bonuses and unpaid
vacation accrued as of the date of Employee’s termination of employment.

 

2

--------------------------------------------------------------------------------


 

(c)           Termination for Cause.  If Employee’s employment is terminated for
Cause at any time, then Employee shall not be entitled to receive payment of any
severance benefits or option acceleration.  Employee will receive payment(s) for
all salary, bonuses and unpaid vacation accrued as of the date of Employee’s
termination of employment.

 

(d)           Voluntary Resignation.  If Employee voluntarily resigns from the
Company under circumstances which do not constitute an Involuntary Termination,
then Employee shall not be entitled to receive payment of any severance benefits
or option acceleration.  Employee will receive payment(s) for all salary,
bonuses and unpaid vacation accrued as of the date of Employee’s termination of
employment.

 

3.             Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:

 

(a)           Change in Control; Pending Change in Control.  “Change in Control”
shall mean any event so determined by the Board of Directors pursuant to
Section 10.4 of the Company’s 2004 Equity Incentive Plan.  “Pending Change in
Control” shall mean any Change in Control with respect to which the Company
enters into a definitive agreement prior to the End Date which has not been
completed or terminated as of the End Date.  Pending Change in Control shall
include any Change in Control with respect to which the Company enters into a
binding agreement within thirty days after the termination of any other Pending
Change in Control.

 

(b)           Cause.  “Cause” shall mean (i) gross negligence or willful
misconduct in the performance of Employee’s duties to the Company where such
gross negligence or willful misconduct has resulted or is likely to result in
substantial and material damage to the Company or its subsidiaries (ii) repeated
unexplained or unjustified absence from the Company, (iii) a material and
willful violation of any federal or state law; (iv) commission of any act of
fraud with respect to the Company or (v) conviction of a felony or a crime
involving moral turpitude causing material harm to the standing and reputation
of the Company, in each case as determined in good faith by the Board of
Directors.

 

(c)           Involuntary Termination.  “Involuntary Termination” shall include
any termination by the Company other than for Cause and Employee’s voluntary
termination within sixty (60) days following the occurrence of any of the
following events without Employee’s written consent: (i) a material reduction or
change in job duties, responsibilities and requirements inconsistent with
Employee’s position with the Company and Employee’s prior duties,
responsibilities and requirements or a change in Employee’s reporting
relationship; (ii) a material reduction of Employee’s base compensation (other
than in connection with a general decrease in base salaries for most officers of
the successor corporation); or (iii) Employee’s refusal to relocate to a
facility or location more than thirty (30) miles from the Company’s current
location, provided that Employee will not resign due to such change, reduction
or relocation without first providing the Company with written notice of the
event or events constituting the grounds for his voluntary resignation within
thirty (30) days of the initial existence of such grounds and a reasonable cure
period of not less than thirty (30) days following the date of such notice.

 

3

--------------------------------------------------------------------------------


 

4.             Limitation and Conditions on Payments.

 

In the event that the severance and other benefits provided for in this
Agreement to the Employee (i) constitute “parachute payments” within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
and (ii) but for this Section, would be subject to the excise tax imposed by
Section 4999 of the Code, then the Employee’s severance benefits under Sections
2(a) and 2(b) shall be payable either:

 

(a)           in full, or

 

(b)           as to such lesser amount which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Employee on an after-tax basis, of the greatest amount of
severance benefits under Section 2(a) and 2(b), notwithstanding that all or some
portion of such severance benefits may be taxable under Section 4999 of the
Code.  Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section 4 shall be made in writing by
independent public accountants selected by the Company (the “Accountants”),
whose determination shall be conclusive and binding upon the Employee and the
Company for all purposes.  For purposes of making the calculations required by
this Section 4, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.

 


5.             SECTION 409A.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO
THE CONTRARY, IF, AT THE TIME OF EMPLOYEE’S TERMINATION OF EMPLOYMENT WITH THE
COMPANY, EMPLOYEE IS A “SPECIFIED EMPLOYEE” (AS DEFINED IN SECTION 409A OF THE
CODE) AND THE DEFERRAL OF THE COMMENCEMENT OF ANY SEVERANCE PAYMENTS OR BENEFITS
OTHERWISE PAYABLE PURSUANT TO THIS AGREEMENT AS A RESULT OF SUCH TERMINATION OF
EMPLOYMENT IS NECESSARY IN ORDER TO PREVENT ANY ACCELERATED INCOME RECOGNITION
OR ADDITIONAL TAX UNDER SECTION 409A OF THE CODE, THEN THE COMPANY WILL NOT
COMMENCE ANY PAYMENT OF ANY SUCH SEVERANCE PAYMENTS OR BENEFITS OTHERWISE
REQUIRED HEREUNDER (BUT WITHOUT ANY REDUCTION IN SUCH PAYMENTS OR BENEFITS
ULTIMATELY PAID OR PROVIDED TO EMPLOYEE) THAT (A) WILL NOT AND MAY NOT UNDER ANY
CIRCUMSTANCES, REGARDLESS OF WHEN SUCH TERMINATION OCCURS, BE PAID IN FULL BY
MARCH 15 OF THE YEAR FOLLOWING EMPLOYEE’S TERMINATION OF EMPLOYMENT, AND (B) ARE
IN EXCESS OF THE LESSER OF (I) TWO (2) TIMES EMPLOYEE’S THEN ANNUAL COMPENSATION
OR (II) TWO (2) TIMES THE LIMIT ON COMPENSATION THEN SET FORTH IN
SECTION 401(A)(17) OF THE CODE AND WILL NOT BE PAID BY THE END OF THE SECOND
CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE TERMINATION OCCURS, UNTIL THE
FIRST PAYROLL DATE THAT OCCURS AFTER THE DATE THAT IS SIX (6) MONTHS FOLLOWING
EMPLOYEE’S “SEPARATION OF SERVICE” WITH THE COMPANY (AS DEFINED UNDER CODE
SECTION 409A).  IF ANY PAYMENTS ARE DELAYED DUE TO SUCH REQUIREMENTS, SUCH
AMOUNTS WILL BE PAID IN A LUMP SUM TO EMPLOYEE ON THE EARLIEST OF (X) THE
EMPLOYEE’S DEATH FOLLOWING THE DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT WITH
THE COMPANY OR (Y) THE FIRST PAYROLL DATE THAT OCCURS AFTER THE DATE THAT IS SIX
(6) MONTHS FOLLOWING EMPLOYEE’S “SEPARATION OF

 

4

--------------------------------------------------------------------------------



 


SERVICE” WITH THE COMPANY.  FOR THESE PURPOSES, EACH SEVERANCE PAYMENT OR
BENEFIT IS DESIGNATED AS A SEPARATE PAYMENT OR BENEFIT AND WILL NOT COLLECTIVELY
BE TREATED AS A SINGLE PAYMENT OR BENEFIT.  THIS PARAGRAPH IS INTENDED TO COMPLY
WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE SO THAT NONE OF THE SEVERANCE
PAYMENTS AND BENEFITS TO BE PROVIDED HEREUNDER WILL BE SUBJECT TO THE ADDITIONAL
TAX IMPOSED UNDER SECTION 409A OF THE CODE AND ANY AMBIGUITIES HEREIN WILL BE
INTERPRETED TO SO COMPLY.  EMPLOYEE AND THE COMPANY AGREE TO WORK TOGETHER IN
GOOD FAITH TO CONSIDER AMENDMENTS TO THIS AGREEMENT AND TO TAKE SUCH REASONABLE
ACTIONS WHICH ARE NECESSARY, APPROPRIATE OR DESIRABLE TO AVOID IMPOSITION OF ANY
ADDITIONAL TAX OR INCOME RECOGNITION PRIOR TO ACTUAL PAYMENT TO EMPLOYEE UNDER
SECTION 409A OF THE CODE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, TO THE EXTENT THAT ANY AMENDMENT TO THIS AGREEMENT WITH RESPECT TO THE
PAYMENT OF ANY SEVERANCE PAYMENTS OR BENEFITS WOULD CONSTITUTE UNDER CODE
SECTION 409A A DELAY IN A PAYMENT OR A CHANGE IN THE FORM OF PAYMENT, THEN SUCH
AMENDMENT MUST BE DONE IN A MANNER THAT COMPLIES WITH CODE
SECTION 409A(A)(4)(C).


 

6.             Conflicts.  Employee represents that Employee’s performance of
all the terms of this Agreement will not breach any other agreement to which
Employee is a party.  Employee has not, and will not during the term of this
Agreement, enter into any oral or written agreement in conflict with any of the
provisions of this Agreement.  Employee further represents that Employee is
entering into or has entered into an employment relationship with the Company of
Employee’s own free will and that Employee has not been solicited as an employee
in any way by the Company.

 

7.             Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  The terms of this Agreement and all of Employee’s rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

8.             Notice.  Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid.  Mailed notices to Employee shall
be addressed to Employee at the home address which Employee most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

 

9.             Miscellaneous Provisions.

 

(a)           No Duty to Mitigate.  Employee shall not be required to mitigate
the amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor shall any such payment be reduced by any
earnings that Employee may receive from any other source.

 

5

--------------------------------------------------------------------------------


 

(b)           Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Employee and by an authorized officer of the Company
(other than Employee).   No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(c)           Whole Agreement.  No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.  This Agreement supersedes any agreement
of the same title and concerning similar subject matter dated prior to the date
hereof, and by execution of this Agreement both parties agree that any such
predecessor agreement shall be deemed null and void.

 

(d)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without reference to conflict of laws provisions.

 

(e)           Severability.  If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction and to any
extent, be invalid or unenforceable, such term or provision shall be ineffective
as to such jurisdiction to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable the remaining terms and
provisions of this Agreement or the application of such terms and provisions to
circumstances other than those as to which it is held invalid or unenforceable,
and a suitable and equitable term or provision shall be substituted therefor to
carry out, insofar as may be valid and enforceable, the intent and purpose of
the invalid or unenforceable term or provision.

 

(f)            Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement may be settled at the option of either party by
binding arbitration in the County of Santa Clara, California, in accordance with
the rules of the American Arbitration Association then in effect.  Judgment may
be entered on the arbitrator’s  award in any court having jurisdiction. 
Punitive damages shall not be awarded.

 

(g)           Legal Fees and Expenses.  The parties shall each bear their own
expenses, legal fees and other fees incurred in connection with this Agreement.

 

(h)           No Assignment of Benefits.  The rights of any person to payments
or benefits under this Agreement shall not be made subject to option or
assignment, either by voluntary or involuntary assignment or by operation of
law, including (without limitation) bankruptcy, garnishment, attachment or other
creditor’s process, and any action in violation of this Section 8(h) shall be
void.

 

(i)            Employment Taxes.  All payments made pursuant to this Agreement
will be subject to withholding of applicable income and employment taxes.

 

6

--------------------------------------------------------------------------------


 

(j)            Assignment by Company.  The Company may assign its rights under
this Agreement to an affiliate, and an affiliate may assign its rights under
this Agreement to another affiliate of the Company or to the Company.   In the
case of any such assignment, the term “Company” when used in a section of this
Agreement shall mean the corporation that actually employs the Employee.

 

(k)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

The parties have executed this Agreement on the date first written above.

 

 

DEPOMED, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EMPLOYEE

 

 

 

[                                   ]

 

 

 

 

 

Signature:

 

 

 

 

Address:

 

 

 

 

 

8

--------------------------------------------------------------------------------